The case of State ex rel. P.W. Lindsay, Respondent, v. Kansas City, Missouri, a Municipal Corporation et al., Appellants, is here in response to our writ of certiorari issued in the above entitled cause. It is a proceeding in mandamus commenced in the Circuit Court of Jackson County, Missouri, whereby Lindsay, a general clerk in the competitive class of the civil service, seeks restoration to his position in the City Treasurer's Office of Kansas City, Missouri, from which he claims to have been illegally discharged on August 31, 1922, reinstatement upon the pay roll of said office and the performance of the requisite steps for payment of the compensation claimed for the period he was excluded by reason of such illegal discharge. On July 25, 1924, the circuit court rendered judgment in favor of relator and "ordered the issuance of a peremptory writ restoring relator to the position of general clerk upon the pay roll of defendant city, and found the amount of relator's compensation due thereunder to be $3071.25," which judgment was affirmed by respondents herein on April 5, 1926.
Relator contends that the opinion of respondents in said cause "necessarily held that there was a right of restoration under the Charter of 1908," and is, therefore, in conflict with that part of the opinion in Gregory v. Kansas City, 244 Mo. l.c. 547, which holds that the Charter of 1908 contains no provision "for a reinstatement of discharged employees." We do not think respondents' opinion necessarily held that there was a right of restoration under the Charter of 1908. It might well be that the holding is grounded in a common-law right. Even though the charter provides no remedy for a private wrong it does not follow that the person wronged cannot be restored to that of which he was unlawfully deprived. In such case the common-law method of redress is impliedly given (Endlich on Interpretation of Statutes, secs. 463, 464), and that method is mandamus. [State ex rel. v. Miles, 210 Mo. 127, 172; State ex rel. v. Walbridge,153 Mo. 194; Spellman on Injunctions (2 Ed.) sec. 1576; 26 Cyc. 260.] This *Page 1213 
opinion is not in conflict with the above cited portion of the Gregory opinion.
It also follows from what we have just said that the remedies provided in the Charter of 1908 were not exclusive, and the opinion of the Court of Appeals in so holding does not conflict with the opinion in the Gregory case.
Relator next insists that the opinion of the Court of Appeals necessarily held that the provisions of Section 125 of the Charter of Kansas City, Missouri, adopted February 24, 1925, were not effective, and that such holding conflicts with prior controlling decisions of the Supreme Court. The portion of the opinion at which this objection is leveled is as follows (italics ours): "It is also urged that if relator is not entitled to all the relief directed in the alternative writ, i.e., reinstatement in the position of general clerk and restoration to the pay roll, he is entitled to no relief in this action; that the peremptory writ must follow the alternative writ. We hold that relator isentitled to both."
Section 125 of the present charter of Kansas City, adopted February 24, 1925, is as follows:
"No person claiming to have been unlawfully removed or discharged from any office or position in the competitive class of the civil service prior to the first day of January, 1925, as the same existed under the provisions of the charter of Kansas City, adopted August 4th, 1908, shall, in any event, be entitled to restoration to said office or position after February 24th, 1925, nor as such officer or employee, be entitled to any salary or compensation accruing after February 24th, 1925.
"The fact that any person may have ceased the actual performance of the services or the discharge of the duties of any position by reason of any unlawful or invalid order of or attempt at removal or discharge shall constitute no exception to the provisions of this section. The provisions of this section shall take effect upon the adoption of this charter."
Bearing in mind that the opinion of the Court of Appeals was rendered on April 5, 1926, more than a year after the effective date of above charter Section 125, it is apparent that the opinion treats this section as not effective. Section 488 of the charter declares that the charter shall be "a public act and all courts shall take judicial notice thereof." Whether called to their attention or not respondents were bound to take judicial notice of the existence and effective date of the above charter provision, Section 125. It is nowhere mentioned in the opinion, and we can think of but two theories on which respondents might have treated it as not effective, namely, that it was invalid or that it did not apply because of Sections 7061, 7063, 7065 and 8861, Revised Statutes 1919. If respondents assumed *Page 1214 
to treat it as unconstitutional they exceeded their own constitutional powers and in this respect their decision would contravene numerous controlling decisions of the Supreme Court. The meaning of Section 125 is so clear that he who runs may read, and as to its constitutionality, validity and effect, we said in State ex rel. Otto, Atty.-Gen., v. Kansas City et al.,310 Mo. 542, l.c. 573-4:
"In objection numbered 15 relator vigorously contends that Section 125 of the new charter, which provides against restoration to office of or payment of salary or compensation to any person, after February 24, 1925, claiming to have been unlawfully removed or discharged from any office or position in the competitive class of the civil service prior to the first day of January, 1925, also violates the above constitutional provisions. The fallacy of relator's claim is uncovered by the fact that the status of the persons contemplated by Section 125 was necessarily fixed under the civil service law of the old charter, which was simply the direct legislation of the people of Kansas City. The adoption of the new charter is direct legislation by the people of Kansas City of the same kind and of equal dignity but subsequent and therefore paramount and controlling. The rights of such persons are subject to the will of the same power that created them. This would not be so if such persons had a vested right in the civil service law of 1908 under which they came by their jobs, but they have no such vested right. On this subject the law is plainly written. 6 Ruling Case Law, section 296, page 309, reads: `There can, in the nature of things, be no vested right in an existing law which precludes its change or repeal.' [See also, State ex rel. Attorney-General v. Davis, 44 Mo. l.c. 130.]
"In adopting the new charter the people of Kansas City were legislating for themselves and under the authorities cited their action is not in conflict with the Constitution and laws of this State. Relator seeks to preserve and continue in force an alleged right after the law which is supposed to authorize the same is repealed and superseded by a new law which in no uncertain language terminates such right, if it ever existed. As above shown, there is no destruction of a vested right. Nor is there any impairment of an existing obligation or denial of the right to contract, and the case of State v. Loomis, 115 Mo. 307, and like authorities cited, have no application to this case."
Respondents say that the majority opinion in the above case received the full concurrence of only three judges, and, therefore, it is not a controlling decision of this court. However, in a subsequent opinion of the Supreme Court en Banc, State ex rel. Stomp v. Kansas City, rendered March 15, 1926, officially reported in 313 Mo. 352, l.c. 356, and fully concurred in by four members, the court said, italics ours: "This case was argued and submitted along with *Page 1215 
the case of State ex rel. Attorney-General v. Kansas City et al., reported in 310 Mo. 542 (276 S.W. 389), and by agreement andrequest of counsel all matters of attack, upon the new charter ofKansas City in both cases, including constitutional questionstherein raised, were considered and disposed of in this reporteddecision, and we there held this new charter valid."
It thus appears that if respondents treated Section 125 of the charter as invalid their decision is in conflict with our previous controlling decision in State ex rel. Stomp v. Kansas City, and State ex rel. Otto, Atty.-Gen., v. Kansas City et al. On the other hand, if respondents deemed Section 125 of the charter inoperative because of Sections 7061, 7063, 7065 and 8861, Revised Statutes 1919, relating to effect of repealing statutes and superseding charters upon subsisting rights and pending actions, their decision is in conflict with the construction we placed on Section 9710, Revised Statutes 1909 (now Section 8861, R.S. 1919), in Gregory v. Kansas City,244 Mo. 523, l.c. 548, that such section "does not purport to reserve to any officer or appointee of a city the right to the office held by him at the time such city amends its charter, or substitutes a new charter for an older one." Respondents' opinion held that Lindsay was entitled to restoration to office and reinstatement on the city's pay roll long after the new charter, which we have held to be a valid enactment, by Section 125 thereof legislated him out of office and thereby cut off his alleged continuing right to be restored to office. On any theory that might support this holding respondents' opinion is in conflict with controlling decisions of this court. [State ex rel. Boeving v. Cox,276 S.W. 869.]
Relator also says that the Court of Appeals necessarily held that the writ of mandamus issued in the circuit court did not abate upon the adoption of the new charter on February 24, 1925, and that this holding is in conflict with prior rulings of the Supreme Court. It seems clear, as we have above indicated, that Section 125 of the new charter cut off Lindsay's continuing right, if any he had, to be restored to office and reinstated on the city's pay roll, and after this section went into effect on February 24, 1925, this much of the relief asked for and previously allowed by the circuit court could not be given effect and respondents should not have found and decreed that it should be done, but it by no means follows that Lindsay's suit abated on February 24, 1925, or that respondents were without power to approve, allow and confirm any other relief justified by the pleadings and evidence, and not cut off by Section 125. In State ex rel. v. Walbridge, 153 Mo. 194, l.c. 204, a proceeding in mandamus to compel the restoration of an unlawfully removed officer and the payment of the accrued salary of the office, the relator's term of office expired during the pendency of the suit, but the fact that relator *Page 1216 
was no longer entitled to be reinstated in office was not thought to divest the court of jurisdiction to compel, in thatproceeding, the payment of the salary that was due him. Respondents' opinion does not conflict with State ex rel. v. Imel, 243 Mo. l.c. 189, and other cases cited by relator in support of this alleged conflict.
Relator asserts that respondents held that a de jure officer wrongfully removed may recover from the city, although the city has appointed a de facto officer who has performed the services and been paid, and that this holding is in conflict with many rulings of this court. We fail to discover any such holding in the opinion. It does appear that Lindsay testified that he "understood but did not know that his place had been filed by one Sharpie," and similar vague testimony is quoted from the record, but the opinion does not indicate any such finding of fact, or that any such defense was interposed. There is no conflict with the cases cited under this head.
Relator suggests several other grounds of conflict which we have carefully examined and found to be without merit. Some of them are fully answered in what we have already said, and a discussion of the others would be of no assistance to respondents in their final disposition of this case, hence they are ruled against relator without further comment.
On account of the conflicts above noted respondents' opinion and record in the case brought here for review are quashed. All concur, except Walker, C.J., and Graves, J., who concur only in the result.